Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 27, 2017

                                          No. 04-17-00037-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        Relator filed a petition for writ of mandamus on January 23, 2017. The court has
considered the petition and is of the opinion Relator is not entitled to mandamus relief.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.



           It is so ORDERED on January 27, 2017.




                                                          _________________________________
                                                          Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court

1
  This proceeding arises out of Cause No. 2013-CI-19573, styled Martha Donohue v. John M. Donohue, pending in
the 288th Judicial District Court, Bexar County, Texas.